internal_revenue_service department of the treasury index no washington dc number info release date dear person to contact sean m dwyer id no telephone number refer reply to cc ita - cor-114022-01 date date this letter responds to your telephone conversation with george baker on date during which you requested a letter providing general information regarding the deductibility of employee business meals you inquired whether meals consumed by air traffic controllers during their shift at their regular post of duty are deductible under sec_162 of the internal_revenue_code you also referred to the instructions for form_2106 which you found did not definitely resolve your question i am pleased to provide the following general information regarding the deductibility of business meals which you have requested sec_162 of the code allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under sec_162 an employee may deduct expenses paid_or_incurred while traveling away from home in pursuit of a trade_or_business meals while not traveling away from home might also be deductible as an entertainment expense if they relate closely enough to business to escape the disallowance under sec_274 sec_274 provides that no deduction shall be allowed for entertainment_expenses unless the taxpayer establishes that the item was directly related to a substantial_and_bona_fide_business_discussion or that such item was associated with the active_conduct to the taxpayer’s trade_or_business sec_274 generally limits the amount allowable as a deduction under sec_162 for any expense for food beverages or entertainment to percent of the amount that otherwise would be allowable as a deduction under sec_274 the limit is higher in the case of any expense for food or beverages consumed while away from home by an individual during or incident to the period of duty subject_to the hours_of_service limitations of the department of transportation such as a control tower operator sec_274 gradually increases the deductible percentage to percent for taxable years beginning in for taxable years beginning in the deductible percentage for these expenses is percent sec_274 however provides no authority for deducting any meal expense not otherwise deductible under sec_162 sec_262 provides that personal living or family_expenses are not deductible sec_1_262-1 of the regulations provides that the costs of a taxpayer’s meals cor-114022-01 not incurred while traveling away from home are personal expenses except as provided by sec_162 sec_212 expenses to produce income and sec_217 moving_expenses generally meals at the taxpayer’s regular work location are not allowable under sec_162 the courts have held that daily meals are an inherently_personal expense see 80_tc_1073 aff’d 758_f2d_211 7th cir cert_denied 474_us_979 deductions for frequent lunch meetings taken by a law firm disallowed you drew our attention to the instructions for form_2106 specifically the instructions for line and line these instructions use the terms allowable meals or business meals an expense for meals is allowable only if it meets the requirements of sec_162 described above meals can be deductible as a traveling expense while away from home they can also be deductible as an entertainment expense under sec_162 subject_to the requirements of sec_274 the instructions for line refer to the percent limitation described by sec_274 and the percent limitation described by sec_274 although the instructions do not emphasize that sec_274 applies only to expenses for food and beverages consumed while traveling away from home the operation of form_2106 makes it clear that line only modifies what has already been entered on line as an allowable business meal expense i hope this information is helpful for your convenience i have enclosed publication travel entertainment gift and car expenses please call sean dwyer at the number above if you have any questions enclosure sincerely associate chief_counsel income_tax accounting by george baker assistant to branch chief branch
